- ng tte TF
ore BN

Case 1:19-cv-11298-GBD Document 24 Filed orl 48 Page Of... yy PLE |

4

MCLAUGHLIN & STERN, LL

FOUNDED 1898

  

BRETT R. GALLAWAY 260 MADISON AVENUE MILLBROOK. NEW YORK
Partner NEW York, NEW YorkK 10016 GREAT NECK New York
bgallaway@mclaughlinstern.com (212) 448-1100 West PALM BEA CH. FLORIDA
(212) 448-1100 Fax (212) 448-0066 ;

. NAPLES, FLORIDA
www.mcelaughlinstern.com

July 13, 2020

  

SOO
Via ECF RDERED
Hon. George B. Daniels The July 202
United States District Court adjour ned to Au 0 Confer ence js
Southern District of New York JUL 14 2020 9:3 am. Gust 20, 2020 at
500 Pearl Street 8
New York, NY 10007 Ff” ) DynxZ
HOM (et a
Re: Adjournment of Upcoming July 23, 2020 Initial Conferenteiit ~' =. JES

Professional CRNA Services, PLLC, et al. v. TIVA Healthcare, Inc,
1:19-cv-11298 (GBD)

Dear Judge Daniels:

This firm is counsel to Plaintiffs in the above-referenced action. Pursuant to Your Honor’s
Individual Rule II.C., we write to request an adjournment of the upcoming July 23, 2020 initial
conference in this matter.

Plaintiffs request this adjournment as I am lead chair for an upcoming video bench trial
(Chain, et al. v. Land Air Express of New England, LTD, et al, 16-cv-3371), which is scheduled to
start on July 20th. This upcoming trial is scheduled to take place over the entire week of July 20,
2020 and will thus conflict with the initial conference in this matter as currently scheduled. We
therefore request that the initial conference be adjourned to August 17, 2020, or to such date and
time thereafter as may be convenient for the Court.

Defendant’s counsel consents to this adjournment, which does not affect any other
scheduled dates. This is the parties’ second request for such an adjournment. Defendant requested
a 90-day continuation of all matters in this case on April 23, 2020, see Dkt. No. 20; and Plaintiffs
consented, instead, to a 60-day continuation of all matters in this case. See Dkt. No. 21. By Order
dated April 27, 2020, this Court granted Defendant’s letter motion and closed its motion for a
continuance, adjourning the initial conference to its current date, July 23, 2020. See Dkt. No. 22.

We sincerely thank the Court in advance for its time and consideration with regard to this
request.

Respectfully Submitted,

Brett R. Gallaway

 

Cc via ECF: Defendant’s counsel

 
